Citation Nr: 1428313	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  14-17 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a nervous disorder (emotional instability reaction), and if so, whether service connection is in fact warranted.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel





INTRODUCTION

The Veteran had active service from April 1960 to November 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denying the claim for failure to submit new and material evidence.  

In appeal letters to the Board dated April 2014 and May 2014, the Veteran requested a hearing at his local VA office.  However, in a subsequent statement dated May 2014, the Veteran clarified that he in fact did not desire a hearing and he requested that his case be sent to the Board for a decision.  As such, the Board will proceed with this claim without scheduling the Veteran for a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not appeal the May 1995 rating decision denying service connection for a nervous condition and it is not final.  

2.  Evidence received since the May 1995 rating decision is both new and material, and the claim of entitlement to service connection for a nervous disorder is reopened.  

3.  The Veteran was diagnosed with a personality disorder during active military service.  

4.  The record contains no evidence of disability resulting from a mental disorder that is superimposed upon a personality disorder due to military service.  

CONCLUSIONS OF LAW

1.  The May 1995 rating decision denying the Veteran's claim of entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has been received and the claim of entitlement to service connection for a nervous condition is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for establishing entitlement to a nervous disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a), 4.127 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in November 2012 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how VA determines the proper disability evaluation and effective date.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran was scheduled for two separate VA medical examinations.  The Veteran failed to report to either examination and has not submitted any evidence of good cause for this failure.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA also associated VA treatment records with the claims file, and copies of the Veteran's private treatment records have been associated with the file as well.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In December 1994, VA received a claim from the Veteran seeking service connection for a nervous condition.  The Veteran was subsequently scheduled for a VA examination in January 1995, but he failed to report to this examination.  His claim was denied in a May 1995 rating decision because his in-service disability was a constitutional or developmental abnormality without aggravation.  The Veteran did not appeal this decision and it became final.  Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran's April 1960 enlistment examination does not reflect that the Veteran was suffering from a mental or nervous condition at the time of his enlistment.  The Veteran also denied a history of symptomatology such as nervous trouble in his report of medical history associated with this examination.  Subsequent in-service records reflect that the Veteran was admitted to the U.S. Naval Hospital on August 17, 1961 with the diagnosis of emotional instability reaction.  It was noted that the Veteran's main problems seemed to be one of immaturity with an inability to handle the freedoms and responsibilities of his role in the adult world.  The Veteran seemed to be seeking for a kindly firm paternal authority, and consequently the death of his step-father, coinciding with his transfer to the liberal atmosphere of an overseas Marine Post, appeared to have severely hampered his ability to keep his behavior within socially acceptable bounds.  A September 1961 line of duty determination found that the Veteran's emotional instability reaction was not incurred in the line of duty.  

The Veteran was evaluated in October 1961.  The Veteran described a dysfunctional childhood as a result of numerous step-fathers that were abusive to him and his siblings.  The Veteran also reported problems with stuttering when he became angry beginning in the fifth or sixth grade.  He was forced to leave school after eighth grade so he could begin working.  The Veteran's mother later remarried and the Veteran was close to this individual.  This individual suddenly passed away after the Veteran enlisted in the military but before he went overseas.  The Veteran admitted to becoming markedly nervous after his death and anxious over the future.  

Since this time, the Veteran had begun biting his nails and drinking continuously.  The Veteran also described stuttering and tremulousness when speaking to doctors and officers and he had begun to withdraw from friendships.  Under evaluation, it was determined that the Veteran's emotional controls were poorly developed.  It was the examiner's impression that these controls would easily fail even under minimal stress.  The Veteran was diagnosed with emotional instability reaction (severe), manifested by temper tantrums, alcoholism and unsociability.  The examiner concluded that the Veteran manifested a long-standing personality disorder characterized by emotional instability which rendered him unsuitable for further military duty.  The Veteran's discharge was subsequently approved in November 1961.  

In July 2012, VA received an additional claim from the Veteran seeking entitlement to service connection for a nervous condition.  Numerous private treatment records from the Harbin Clinic have been associated with the claims file.  These records reflect that the Veteran was now suffering from Alzheimer's disease and dementia.  

The record also contains a statement dated October 2013 from a private physician with the initials J.B.  According to Dr. B, he met with the Veteran on August 29, 2013, for approximately 50 minutes.  He assigned a diagnosis of dementia with behavioral disturbance and psychosis, not otherwise specified.  Dr. B reviewed the Veteran's military records and concluded that while the Veteran was having an emotion laden childhood, "it is more likely than not the fact that his step-father (the only true father figure he knew) passed away and he enlisted into the Marines."  Dr. B then concluded that the conditions that led to the Veteran's discharge occurred while under commission and Dr. believed these to be service-connected.  No rationale was provided in support of this opinion.  

The Veteran was subsequently scheduled for a VA examination in November 2013.  An October 2013 VA report of phone contact notes that the VA spoke with the Veteran's spouse to relay to the Veteran, in light of his Alzheimer's, that he must appear for this examination.  The Veteran did not report to his scheduled examination.  

Finally, a May 2014 VA statement from a VA physician reflects that the Veteran is now suffering from terminal dementia.  

Having reviewed the above evidence, the Board finds that new and material evidence sufficient to reopen the claim has been submitted.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

The Veteran's claim was previously denied in May 1995 because emotional instability reaction is a constitutional or developmental abnormality; that is, a condition which was present at birth and/or which would have developed with or without entry into military service and was not aggravated by military service.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.  

In the present case, VA has received statements from the Veteran's wife and an individual purporting to have known the Veteran all of her life.  According to these individuals, the Veteran did not have any sort of nervous condition prior to military service.  The Veteran also submitted a medical opinion dated May 2013 in which it was asserted that the Veteran's condition that eventually resulted in his discharge actually manifested as a result of military service and should be service-connected.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, without offering an opinion as to the weight to be provided to this evidence, it is sufficient to qualify as new and material evidence.  The claim of entitlement to service connection for a nervous condition is reopened.  

With that having been said, however, the preponderance of the evidence of record demonstrates that service connection is not warranted for the Veteran's emotional instability reaction.  Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

The Veteran's service treatment records contain numerous psychiatric evaluations.  The conclusion was that the Veteran suffered from emotional instability reaction - a long-standing personality disorder.  38 C.F.R. § 3.303(c) automatically excludes certain disorders from service connection.  Thus, congenital or developmental defects, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  As such, the Veteran's in-service diagnosis is not a disability for VA purposes.  

Disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected, and, in accordance with 38 C.F.R. § 3.310(a), personality disorders that result from service-connected disabilities may be service-connected on a secondary basis.  38 C.F.R. § 4.127.  See also VAOPGCPREC 82-90 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service); 61 Fed. Reg. 52,695 (explaining that "except as provided in § 3.310(a) in this chapter" § 4.127 was added to reinforce the principle that organic personality disorders that develop secondary to head trauma, epilepsy, etc., will be service-connected secondary to these conditions).  

In the present case, there is no evidence of any additional psychiatric disorder superimposed on the Veteran's in-service personality disorder.  VA attempted to obtain such evidence on two occasions, scheduling the Veteran for VA examinations in January 1995 and November 2013.  The Veteran failed to report to both of these examinations, despite VA contacting the Veteran's home in October 2013 to stress the importance of attending this examination.  To date, VA has received no statement of good cause for the Veteran's failure to report to either of these examinations.  As such, any potentially favorable evidence that may have been obtained through one or both of these examinations cannot be considered.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In summary, the record contains evidence of a diagnosed personality disorder during military service.  The Veteran was subsequently discharged and it was determined that this condition did not occur in the line of duty.  The record contains no evidence of any other superimposed psychiatric disability.  As such, service connection cannot be established.  

The Board recognizes that the Veteran's private physician stated in October 2013 that the Veteran suffered from dementia with behavioral disturbance and psychosis.  However, the physician did not opine that this was a superimposed psychiatric disability.  Furthermore, while the physician opined that the Veteran's in-service condition that led to his discharge occurred while on duty and should be service-connected, no rationale was provided in support of this opinion.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  In the present case, there is no rationale associated with this opinion.  The Board finds the extensive in-service psychiatric examinations to be of far greater probative value.  

As a final matter, the Board recognizes that the Veteran believes he suffers from a nervous condition that manifested as a result of active military service.  He has asserted on multiple occasions that he did not suffer from a nervous condition prior to military service.  However, the record contains no evidence to suggest that the Veteran is competent to relate any current mental condition to events that took place approximately 50 years ago.  As such, his opinion as to causation is not competent evidence.  

Also, while the Veteran's wife and another individual of record have asserted that the Veteran did not have a mental condition prior to service, the record contains no evidence to suggest that they are competent to offer an opinion regarding the origin or etiology of a personality disorder.  While the Board is sympathetic to their situation, their assertions fail to demonstrate that the Veteran currently suffers from any mental or nervous disorder that manifested during, or as a result of, active military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a nervous condition must be denied.


ORDER

The claim of entitlement to service connection for a nervous disorder is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


